Title: James Madison to Haym M. Solomon, 6 February 1830
From: Madison, James
To: Solomon, Haym M.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Feby 6 1830
                            
                        
                        
                        Your letter of the 22d. Ult. has been duly recd. In answer to its enquiries, I am to note that the persons
                            referred to were at the time (1782) Delegates from Virga. to the Revolutionary Congress, the addition of "Junior" to my
                            name being occasioned by its sameness with that of my father the living. The transactions shewn by the papers you
                            enclosed were means of effectuating remittances from the State for the support of the Delegates and the Agency of your
                            father therein, was selected on account of the respectability and confidence which he enjoyed among those best acquainted
                            with him. I return the papers with an offer of my friendly respects & good wishes
                        
                            
                                
                            
                        
                    